Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2019 and 06/05/2020 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 12/07/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim is drawn to a "computer readable storage medium". The broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a 
Claims 29-34 are also rejected under 35 U.S.C. 101 because of their dependency on rejected claim 28.
Please make the appropriate corrections.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	Claims 21-23 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 1 of U.S. Patent No. 10,520,388 (Application No. 15/882,015) respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims cover the same subject matter. 
Both independent claims’ features of the instant application and the co-pending application can be compared as:
Instant Application: 16/706680 (Claim 21)
US Patent No. 10,520,388 (Claim 1)
A system comprising:
A method comprising:
a processor programmed to initiate executable operations comprising: initiating a first radio frequency scan of a plurality of electronic circuit devices fixed to a structural component of a physical structure and, by the first radio frequency scan, receiving, from each of the plurality of electronic circuit devices that are scanned, first data indicating a first measured electrical impedance of a respective conductor connected to the electronic circuit device and an identifier assigned to the electronic circuit device; and
scanning a first time, using a radio frequency (RF) scanner, each of a plurality electronic circuit devices fixed to a structural component of a physical structure to receive, from each of the plurality of electronic circuit devices, first data indicating a first measured electrical impedance of a respective conductor connected to the electronic circuit device and an identifier assigned to the electronic circuit device; and

for each of the plurality of electronic circuit devices, storing the first data indicating the first measured electrical impedance and the identifier assigned to the electronic circuit device to a first memory, wherein the first data indicating the first measured electrical impedance and the identifier for each of the electronic devices forms a baseline measurement of the electronic circuit devices to which impedance data gathered from subsequent scans of the electronic devices is compared to determine whether any of the conductors of the electronic circuit devices have deformed or broken.


Both sets of claims’ features of the instant application (claim 22 and 23) and the US Patent (claims 2 and 3) can be compared by using the table shown above.
Claims 24-27 is also rejected on the ground of nonstatutory double patenting as it’s dependent on claim 21.
Instant Application: 16/706680 (Claim 28)
US Patent No. 10,520,388 (Claim 1)
A computer program product, comprising:
A method comprising:
a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations including:
scanning a first time, using a radio frequency (RF) scanner, each of a plurality electronic circuit devices fixed to a structural component of a physical structure to receive, from each of the plurality of electronic circuit devices, first data indicating a first measured electrical impedance of a respective conductor connected to the electronic circuit device and an identifier assigned to the electronic circuit device; and
initiating a first radio frequency scan of a plurality of electronic circuit devices fixed to a structural component of a physical structure and, by the first radio frequency scan, receiving, from each of the plurality of electronic circuit devices that are scanned, first data indicating a first measured electrical 





Claims 29-34 is also rejected on the ground of nonstatutory double patenting as it’s dependent on claim 28.
This is a double patenting rejection since the conflicting claims have been patented.
Allowable Subject Matter
9.	The following is an examiner’s statement of reasons for allowance (Presuming Applicant is able to overcome the 101 and Double Patenting issues disclosed earlier in the Office Action):
10.	Regarding claim 21, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 21,
“…initiating a first radio frequency scan of a plurality of electronic circuit devices fixed to a structural component of a physical structure and, by the first radio frequency scan, receiving, from each of the plurality of electronic circuit devices that are scanned, first data indicating a first measured electrical impedance of a respective conductor connected to the electronic circuit 
11.	Claims 22-27 are also allowed as they further limit allowed claim 21.
12.	Regarding claim 28, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 28,
“…initiating a first radio frequency scan of a plurality of electronic circuit devices fixed to a structural component of a physical structure and, by the first radio frequency scan, receiving, from each of the plurality of electronic circuit devices that are scanned, first data indicating a first measured electrical impedance of a respective conductor connected to the electronic circuit device and an identifier assigned to the electronic circuit device; and for each of the plurality of electronic circuit devices that are scanned by the first radio frequency scan, storing the first data indicating the first measured electrical impedance and the identifier assigned to the electronic circuit device to a first memory, wherein the first data indicating the first measured electrical impedance and the identifier for each of the electronic circuit devices forms a baseline measurement of the electronic circuit devices to which impedance data gathered from subsequent radio frequency scans of the electronic circuit devices is compared to determine whether any of the conductors of the electronic circuit devices have deformed or broken.”

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McKinzie US 2010/0180437 - Method of controlling electromagnetic waves in e.g. stripline, involves connecting adjacent conductive patches of power layer by inductor.
Cok et al. US 2013/0284812 - Electronic storage system for tracking environmental factor e.g. pH of fluid e.g. blood of human, has conductor which is provided in detection region to change electrical state in response to environmental factor.
Cok et al. US 2013/0283606 - Method for making electronic storage system, involves transmitting uplink signal representing electrical state of conductor by interface of transceiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867